DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 Aug 2020 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Germany on 26 Jun 2015, 20 Jul 2015, 11 Aug 2015 and 15 Sep 2015. It is noted, however, that applicant has not filed a certified copy of the DE 102015110374, DE 102015111766, DE 102015113249 and DE 102015115571 applications as required by 37 CFR 1.55.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "at least one air chamber in its inner part" in the third line. There is insufficient antecedent basis for “its inner part” in the claim. For the purposes of this examination, this will be interpreted as “an inner part including at least one air chamber,” as this is examiner’s best understanding of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 6659851).
Regarding claim 1, Takahashi discloses a device for manually purging a joint or groove by abrading or removing material from the joint or groove (function provided by pointed shape of abrasive), the device comprising: a main body (2); an essentially T-shaped rib (100; see t shape formed by portions 102 and 111a in fig 4) that is insertable into a recess (5a) of the main body; and at least one abrasive area (11), by means of which the material is abraded or removed from the joint or groove (function provided by abrasive), the abrasive area being provided at the rib (fig 14) and being a substrate (paper) at least sectionally or at least partially provided with abrasive material (“polishing paper”), wherein a region of the rib that is averted from the abrasive area is form-fittingly receivable in the recess and includes, at one end, at least one snap-in nose (105), said at least one snap-in nose being engageable into a notch (5c) provided in the recess when the rib is inserted in the recess (fig 14) and being disengageable from the notch by pressing a fluted region (notches 107 and 109 constitute flutes in region on outer surface of 105) at the end of the rib so that the rib can be removed from the recess (col 9, lines 29-35), said fluted region being adjacent to the snap-in nose (on outer surface of nose 105) and protruding beyond the main body when the rib is inserted in the recess (fig 14; extending past 
Regarding claim 3, Takahashi further discloses the main body comprises an inner part including at least one air chamber (fig 1; see space created by loop at back of main body 2).
Regarding claims 14, 19, and 20, Takahashi further discloses the rib’s section comprising the at least one snap-in nose is elastically supported in relation to the rest of the rib (col 9, lines 29-35; groove 109 provides flexibility/elasticity); wherein the rib’s region facing the abrasive area comprises protrusions at both ends opposite the main body (fig 13A; protrusions on each side at bottom); wherein the ribs region facing the abrasive area is slanted or angled or bent or curved at one of its two ends or at both ends (fig 10A, slants on each side; or fig 5, curve over entire bottom region of rib including both ends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Floyd et al (US 2013/0312271, previously cited).
Regarding claim 2, Takahashi teaches all the elements of claim 1 as described above. Takahashi does not teach the main body is a wedge or three-dimensional trapezium. Floyd teaches a handheld abrasive device including a main body (10) in the shape of a wedge or three-dimensional trapezium (shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the main body of Takahashi in the shape of a wedge in order to allow a user to grip the body with a single hand as taught by Floyd ([0027]). 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Heilian et al (US 8430724, previously cited).
Regarding claims 4 and 5, Takahashi teaches all the elements of claim 1 as described above. Takahashi does not teach the abrasive area’s side averted from the joint or groove is melted or glued. Heilian teaches an abrading device wherein an abrasive area is attached to its support on a side opposite the workpiece by melting or gluing (col 4, lines 15-27). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include melt or glue adhesive to the rib of Takahashi since these are suitable ways known in the art for achieving the predictable result of attaching an abrasive to its base to provide buffering and adhesive abilities as taught by Heilian (col 4, lines 21-27).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Takahashi as applied to claim 1 above, and further in view of Takahashi et al (US 6419574, previously cited, hereinafter ‘574).
Regarding claim 7, Takahashi teaches all the elements of claim 1 as described above. Takahashi does not teach a particular abrasive material. ‘574 teaches an abrading device wherein abrasive material comprises bort (col 10, lines 46-49; “diamond”). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use bort abrasives in the device of Takahashi in order to achieve the predictable result of providing a super abrasive suitable for hard materials as taught by Takahashi (col 13, lines 17-27).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Jones (US 5718622, previously cited).
Regarding claim 9, Takahashi teaches all the elements of claim 1 as described above. Takahashi further teaches the substrate comprises a tissue (paper) carrier (col 10, lines 60-63). Takahashi does not the carrier being a tape. Jones teaches an abrading device wherein an abrasive substrate comprises a tissue ("paper") carrier tape (col 1, lines 65-67). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the hook and loop fastener of Takahashi with a tape fastener in order to achieve the predictable result of allowing the abrasive to be released and re-adhered as taught by Jones (col 1, lines 65-67). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7575505 is cited to show another example of an elastically mounted abrasive on a hand tool similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723